Case 6:20-cr-O0050-PGB-DCI Document 28 Filed 06/17/20 Page 1 of 7 PagelD 53

Pili

UNITED STATES DISTRICT COURT — 292, JUN 17. PH 5: 52
MIDDLE DISTRICT OF FLORIDA |
ORLANDO DIVISION

 

UNITED STATES OF AMERICA
| CASE NO. 6:20-cr-50-Orl-40DCI
v. 18 U.S.C. § 2251(a)
18 U.S.C. § 2252A(a)(2)

GEORGE POULO -

SUPERSEDING INDICTMENT

The Grand Jury charges:
COUNT ONE

On or about February 3, 2020, in the Middle District of Florida, and

elsewhere, the defendant,
GEORGE POULO,

did employ, use, persuade, induce, entice, and coerce a minor, to engage in
any sexually explicit conduct for the purpose of producing a visual depiction
of such conduct, and the visual depiction,
AfwuA TiO2gBrAeFLyg4EccUGczxy_JPEGThumbnail jpeg, was actually
transported and transmitted using any means and facility of interstate and
foreign commerce.

All in violation of 18 U.S.C. § 2251(a) and (e).

| COUNT TWO
On or about February 3, 2020, in the Middle District of Florida, and

elsewhere, the defendant,
Case 6:20-cr-O0050-PGB-DCI Document 28 Filed 06/17/20 Page 2 of 7 PagelD 54

‘GEORGE POULO,
did employ, use, persuade, induce, entice, and coerce a minor, to engage in
any sexually explicit conduct for the purpose of producing a visual depiction
of such conduct, and the visual depiction,
AY+doAhzs1fy_z3o0JJ uLRWwKM6Vy_JPEGThumbnail. jpeg, was actually
transported and transmitted using any means and facility of interstate and
foreign commerce.
All in violation of 18 U.S.C. § 2251(a) and (e).
COUNT THREE
On or about February 3, 2020, in the Middle District of Florida, and
elsewhere, the defendant,
GEORGE POULO,
did employ, use, persuade, induce, entice, and coerce a minor, to engage in
any sexually explicit conduct for the purpose of producing a. visual depiction
-of such conduct, and the visual depiction,
AdnMXn6mOdvS8h8zTD_D8N4nNjUc_JPEGThumbnail jpeg, was actually
transported and transmitted using any means and facility of interstate and

foreign commerce.

All in violation of 18 U.S.C. § 2251(a) and (e).
Case 6:20-cr-O0050-PGB-DCI Document 28 Filed 06/17/20 Page 3 of 7 PagelD 55 .

COUNT FOUR
On or about February 3, 2020, in the Middle District of Florida, and
elsewhere, the defendant,
GEORGE POULO,
did employ, use, persuade, induce, entice, and coerce a minor, to engage in
any sexually explicit conduct for the purpose of producing a visual depiction
of such conduct, and the visual depiction,
AUARAi2bKu0ZgNBmcaBt2MXLXr_l_J PEGThumbnail.jpeg, was actually
transported and transmitted using any means and facility of interstate and
foreign commerce. |
| All in violation of 18 U.S.C. § 2251(a) and (e).
COUNT FIVE
On or about February 3, 2020, in the Middle District of Florida, and
elsewhere, the defendant,
GEORGE POULO,
did employ, use, persuade, induce, entice, and coerce a minor, to engage in
any sexually explicit conduct for the purpose of producing a visual depiction
of such conduct, and the visual depiction,
AbfTL3zzcQrPsTM4ZpIWlgVgbSJC_JPEGThumbnail jpeg, was actually

transported and transmitted using any means and facility of interstate and
Case 6:20-cr-00050-PGB-DCI Document 28 Filed 06/17/20 Page 4 of 7 PagelD 56

foreign commerce.
All in violation of 18 U.S.C. § 2251(a) and (e).

COUNT SIX

On or about February 4, 2020, in the Middle District of Florida, and

elsewhere, the defendant, ©
GEORGE POULO,

did knowingly distribute child pornography, that is, a visual depiction of a
minor engaging in sexually explicit conduct, that had been shipped and
transported using any means and facility of interstate and foreign commerce
and that had been shipped and transported in and affecting interstate and
foreign commerce by any means, including by computer.

In violation of 18 U.S.C. § 2252A(a)(2) and (b)(1).

FORFEITURE

1. The allegations contained in Counts One through Six are
incorporated by reference for the purpose of alleging forfeiture, pursuant to the
provisions of 18 U.S.C. § 2253.

2. Upon conviction of a violation of 18 U.S.C. §§ 2251(a) and/or
2252A(a)(2), the defendant shall forfeit to the United States, pursuant to 18
U.S.C. § 2253:

a. Any visual depiction described in 18 U.S.C. §§ 2251,
Case 6:20-cr-00050-PGB-DCI Document 28 Filed 06/17/20 Page 5 of 7 PagelD 57

2251A, or 2252, 2252A, 20598, or 2260 of chapter 110 of Title 18, or any
book, magazine, periodical, film, videotape, or other matter which contains
any such visual depiction, which was produced, transported, mailed, shipped,
or received in violation of chapter 110;
b. Any property, real or personal, constituting or traceable to
gross profits or other proceeds obtained from such offense; and
c. Any property, real or personal, used or intended to be used
to commit or to promote the commission of such offense or any property
traceable to such property.
3. The property to be forfeited includes, but is not limited to, the
following: an Apple iPhone 11X, serial number DNQXN6PEKX.
4. If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
person;

Cc. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be

' subdivided without difficulty;
Case 6:20-cr-00050-PGB-DCI Document 28 Filed 06/17/20 Page 6 of 7 PagelD 58

the United States shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 2253(b).

A ILL,

[ ae
Foreperson

 

MARIA CHAPA LOPEZ
United States Attorney

By: aca cp

Shawn P. Napier
Assistant United States Attorney

By: Aare C- om

Sara C. Sweeney
Assistant United States Attorney -
Deputy Chief, Orlando Division

 
Case 6:2Q¢7-00050-PGB-DCI Document 28 Filed 06/17/20 Page 7 of 7 PagelD 59

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Orlando Division

 

THE UNITED STATES OF AMERICA
vs.

GEORGE POULO

 

SUPERSEDING INDICTMENT

Violations: 18 U.S.C. § 2251 (a)
18 U.S.C. § 2252A(a)(2)

 

"Lael —

Foreperson

 

Filed in a this 17 day of June, 2020.

 

— Clerk

Ww

Bail $

 

 

GPO 863 525
